DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-12, 16-18, 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASAKI (US 20140217469) in view of HATTORI (US 5072267).
Regarding claim 1, SASAKI discloses a semiconductor device, comprising: 
a high-resistivity substrate that comprises a Beta-Ga2O3-based single crystal comprising an acceptor impurity (substrate 2, see figs 1-3, 2, para 30-31); 
an undoped Beta-Ga2O3-based single crystal resistive layer provided on the high-resistivity substrate (not deliberately doped layer 4a in 3, see fig 1-3, 4a, para 58); and 
a transistor element formed in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29);
wherein the transistor element comprises an n-type channel region (doped regions 5 formed between 24 and 25, see figs 1-3, para 57) provided in the resistive layer to expose a top surface thereof (a top surface of the n-doped regions 5 can be exposed, see fig 3), and source (24, see para 29) and drain (25, see para 29) regions provided in the channel region positioned separately from each other to expose top surfaces thereof (top surfaces of 24 and 25 are exposed, see fig 1).

wherein each of the first and the second transistor elements comprises an n-type channel region provided in the resistive layer to expose a top surface thereof, and source and drain regions provided in the channel region positioned separately from each other to expose top surfaces thereof.
HATTORI discloses a device comprising first (transistor 31, see fig 2, 31, para 4) and second (transistor 33, see fig 2, 33, para 4) transistor elements provided in the resistive layer (the substrate 20 will have some resistance, see fig 2, 20, para 4) to be separated electrically from each other (31 and 33 are separated electrically by 2, 3, and 20, see fig 2), 
wherein each of the first and the second transistor elements comprises an n-type channel region (each n-doped region 1 and 14, see fig 2, para 4) provided in the resistive layer to expose a top surface thereof (a top surface of 1 is coplanar with a top surface of 20, see fig 2), and source (source regions 6 and 13, see fig 2, elements 6 and 13, para 4) and drain (drain regions 7 and 16, see fig 2, elements 7 and 16, para 4) regions provided in the channel region positioned separately from each other to expose top surfaces thereof (top surfaces of 6, 13, 7 and 16 are coplanar with top surfaces of 20, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 8, SASAKI discloses a semiconductor device, comprising: 

a low-concentration acceptor impurity-including Beta-Ga2O3-based single crystal resistive layer (at least portions of 3 can be p-doped, see fig 1-3, 3, para 54) provided on the high-resistivity substrate; and 
a transistor element provided in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29);
wherein the transistor element comprises an n-type channel region (doped regions 5 formed between 24 and 25, see figs 1-3, para 57) provided in the resistive layer to expose a top surface thereof (a top surface of the n-doped regions can be exposed, see fig 3), and source (24, see para 29) and drain (25, see para 29) regions provided in the channel region positioned separately from each other to expose top surfaces thereof (top surfaces of 24 and 25 are exposed from 3, see fig 1).
SASAKI fails to explicitly disclose a device comprising first and second transistor elements provided in the resistive layer to be provided separately from each other, 
wherein each of the first and the second transistor elements comprises an n-type channel region provided in the resistive layer to expose a top surface of the channel region, and source and drain regions provided in the channel region positioned separately from each other to expose top surfaces thereof.
HATTORI discloses a device comprising first (transistor 31, see fig 2, 31, para 4) and second (transistor 33, see fig 2, 33, para 4) transistor elements provided in the resistive layer (the substrate 20 will have some resistance, see fig 2, 20, para 4) to be separated electrically from each other (31 and 33 are separated electrically by 2, 3, and 20, see fig 2), 
wherein each of the first and the second transistor elements comprises an n-type channel region (each n-doped region 1 and 14, see fig 2, para 4) provided in the resistive layer to expose a top surface 
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 9, SASAKI and HATTORI disclose the semiconductor device according to claim 8.
SASAKI further discloses a device, wherein the low-concentration acceptor impurity-including Beta-Ga2O3-bascd single crystal resistive layer comprises a region that includes an acceptor impurity diffused from the high-resistivity substrate at a concentration of less than 1x10^16 cm^-3 (the n-dopant concentration can be 1E14 in 3, see para 58, and 47 is charge compensated to behave intrinsically which would require an approximately equal concentration of p-dopants, see para 72).
Regarding claim 10, SASAKI and HATTORI disclose the semiconductor device according to claim 8.
SASAKI further discloses a device, wherein a donor concentration of the low-concentration acceptor impurity-including Beta-Ga2O3 -based single crystal resistive layer is set to be lower than a concentration of an acceptor impurity diffused from the high-resistivity substrate (47 can be p-type 
wherein a concentration of a donor impurity doped into the n-type channel region is higher than a concentration of an acceptor impurity of the low-concentration acceptor impurity-including Beta-Ga2O3-based single crystal resistive layer  (the part of 5c which is 44 is an n-doped region formed in the p-doped region 47, and must thus have a higher n-dopant concentration than the p-dopant concentration of 47 or it would not behave as an n-doped region, see para 71 and 39).
Regarding claim 11, SASAKI and HATTORI disclose the semiconductor device according to claim 8.
SASAKI further discloses a device, wherein the low-concentration acceptor impurity-including Beta-Ga2O3-based single crystal resistive layer comprises a region that includes an intentionally doped acceptor impurity at a concentration of less than 1 x10^16 cm^-3 (3 can be n-doped to 1E14 per cubic cm and 47 can behave as undoped, see para 72, so it would have to be deliberately doped to around 1E14 per cubic cm, see para 58 and 72).
Regarding claim 12, SASAKI and HATTORI disclose the semiconductor device according to claim 8.
SASAKI further discloses a device, wherein the n- type channel region comprises side and bottom surfaces (side and bottom surfaces of 5c) surrounded by the acceptor impurity-including Beta-Ga2O3-based single crystal resistive layer of a same element and a same concentration (both 47 and 44 are Beta-Ga2O3, see para 53).
Regarding claim 16, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI further discloses a device, wherein the undoped Beta-Ga2O3-based single crystal resistive layer comprises a region that includes an unintentional donor and/or acceptor impurity at a 
Regarding claim 17, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI further discloses a device, wherein a concentration of a donor impurity doped into the n-type channel region is set to be higher than a concentration of an acceptor impurity of the undoped Beta-Ga2O3-based single crystal resistive layer (5 has n-type dopants introduced to it, whereas 4 is not p-doped and so 5 will have a higher concentration of n dopants than 4 has of p dopants, see para 57-58).
Regarding claim 18, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI further discloses a device, wherein the first and second transistor elements comprise a MESFET or a MOSFET (fig 1 depicts a MISFET, see para 27).
Regarding claim 23, SASAKI and HATTORI disclose the semiconductor device according to claim 8.
SASAKI further discloses a device, wherein the first and second transistor elements comprise a MESFET or a MOSFET (fig 1 depicts a MISFET, see para 27).
Regarding claim 24, SASAKI discloses a semiconductor device, comprising: 
a high-resistivity substrate that comprises a Beta-Ga2O3-based single crystal comprising an acceptor impurity (substrate 2, see figs 1-3, 2, para 30-31); 
a Beta-Ga2O3-based single crystal epitaxial layer having a high resistivity (fig 1-3, 3, para 54) formed on the high-resistivity substrate; and 
a transistor element formed in the epitaxial layer (the source 24, drain 25 and gate 26 formed on 3, see fig 1-3, para 29).

wherein the resistive layer as an element isolation region between the first and second semiconductor elements.
HATTORI discloses a device comprising first (transistor 31, see fig 2, 31, para 4) and second (transistor 33, see fig 2, 33, para 4) transistor elements provided in the resistive layer (the substrate 20 will have some resistance, see fig 2, 20, para 4) to be separated electrically from each other (31 and 33 are separated electrically by 2, 3, and 20, see fig 2), 
wherein the resistive layer as an element isolation region between the first and second semiconductor elements (the n-type regions 1 and 1 are isolated from each other, see fig 2, para 13).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 25, SASAKI and HATTORI disclose the semiconductor device according to claim 24.
SASAKI further discloses a device, wherein the epitaxial layer includes an undoped Beta-Ga2O3-based single crystal resistive layer (the layers 4 are not deliberately doped, see fig 3, para 57).
Regarding claim 26, SASAKI and HATTORI disclose the semiconductor device according to claim 24.

Regarding claim 27, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the resistive layer electrically isolates the first and second transistor elements from each other.
HATTORI discloses a device, wherein the resistive layer electrically isolates the first and second transistor elements from each other (the n-type regions 31 and 33 are isolated from each other, see fig 2, para 13).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 28, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the resistive layer continuously extends from a top surface of the first transistor element to a top surface of the second transistor element.

SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 29, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the resistive layer continuously extends from an uppermost surface of the first transistor element to an uppermost surface of the second transistor element.
HATTORI discloses a device, wherein the resistive layer continuously extends from an uppermost surface of the first transistor element to an uppermost surface of the second transistor element (20 extends from a top surface of the left element 31 to the right element 33, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.

Regarding claim 30, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, further comprising a gate insulating film disposed outside of the resistive layer, the gate insulating film extending from the first transistor element to the second transistor element.
HATTORI discloses a device, further comprising a gate insulating film disposed outside of the resistive layer, the gate insulating film extending from the first transistor element to the second transistor element (the insulating layer 21 which the gate insulating layer is part of extends from 31-33, see fig 2).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 31, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, further comprising a gate insulating film disposed above an uppermost surface of the resistive layer, the gate insulating film continuously extending from the first transistor element to the second transistor element.

SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Regarding claim 32 SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other by the resistive layer.
HATTORI discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other by the resistive layer (the regions 1 in which 31 and 33 are located are isolated from each other, see fig 2, para 13).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.

Regarding claim 33, SASAKI and HATTORI disclose the semiconductor device according to claim 1.
SASAKI fails to explicitly disclose a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other only by the resistive layer.
HATTORI discloses a device, wherein the channel regions of the first and the second transistor elements are electrically insulated from each other only by the resistive layer (the regions 1 in which 31 and 33 are located are isolated from each other, see fig 2, para 13).
SASAKI and HATTORI are analogous art because they both are directed towards semiconductor FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASAKI with the multiple transistors of HATTORI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASAKI with the multiple transistors of HATTORI in order to implement a power IC with good performance (see HATTORI para 17).
Response to Arguments
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Regarding claims 1, 8 and 24, the applicant argues that the combination of the Sasaki et al reference (US 20140217469, hereinafter SASAKI) and the Hattori et al reference (US 5072267, hereinafter HATTORI) do not teach every element of the claims because SASAKI does not disclose a device with “an undoped β-Ga-2O3-based single crystal resistive layer”.  This argument is not persuasive 2O3-based single crystal resistive layer”.  Claim 8 actually requires that the resistive layer be doped (see claim 8 line 4) and claim 24 requires only that the layer be made of β-Ga¬2O3-based single crystal (see claim 24 line 4).  Since claims 8 and 24 do not contain a limitation requiring that the resistive layer be undoped, arguing that the reference does not contain an undoped layer is irrelevant.  Secondly, the examiner notes that the “undoped” layer as defined in the applicant’s disclosure does not appear to require a layer with no dopants, only a layer which is not deliberately doped.  See, for example, applicant’s specification paragraph 12: “the undoped β-Ga-2O3-based single crystal resistive layer is a region that includes an unintentional donor and/or acceptor impurity”, or applicant’s claim 16 which features a similar limitation and which depends on claim 1.  Using this definition of “undoped”, the layers 4 of SASAKI which comprise part of 3 meet the requirements of being undoped because they are not grown with Sn additions (see SASAKI para 57) and ideally do not contain dopant (see SASAKI para 58) so they are not deliberately doped.  Additionally, the applicant argues that the substrate 20 of HATTORI cannot be used as the resistive layer of the claims which separates the first and second transistor devices electrically.  The examiner notes that no specific resistivity is given for the resistive layer in any of the claims, either as a value or in relation to any other layer only that it be as resistive layer or (in claim 24) have “a high resistivity”.  Since no requirements are present as to what a high resistivity is, or the minimum resistivity necessary to be “a resistive layer” any layer with a resistance can be considered as a resistive layer.  The examiner notes that, in HATTORI, the substrate 20 forms part of the electrical isolation between the two channel regions 1, along with channel stopper region 3 and insulator 2.  Thus, layer 20 of HATTORI, which will have some resistance, can be considered as a resistive layer which electrically isolates a first transistor from a second.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811